DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with JONATHAN A. THOMAS on 1/26/2022.
1.(Currently Amended) An apparatus comprising at least one processor and at least one non-transitory memory including computer program code instructions, the computer program code instructions configured to, when executed, cause the apparatus to at least: receive first audio data from a first sensor; identify, within the first audio data, a first audio event, wherein the first audio event satisfies at least one predefined criteria; identify a first geographic location corresponding to the first audio event by causing the apparatus to identify a vehicle location of a vehicle carrying the first sensor and apply an offset to the vehicle location based on a relative location between the (first sensor and a location sensor of the vehicle; encode the first audio event in a database to correspond to the first geographic location; receive second audio data from a second sensor; identify, within the second audio data, a second audio event; and determine a 

2. (Previously Presented) The apparatus of claim 1, wherein the at least one criteria comprises a change in amplitude in the first audio data of a predefined proportion relative to ambient audio amplitude from the first sensor.

3. (Previously Presented) The apparatus of claim 1, wherein the apparatus is further caused to extract a feature of the first audio event wherein the feature extracted comprises a degree of amplitude change in the first audio data.

4. (Previously Presented) The apparatus of claim 3, wherein the apparatus is further caused to categorize the first audio event as an estimated road feature based, at least in part, on the extracted feature of the first audio event.

5. (Currently Amended) The apparatus of claim 1, wherein causing the apparatus to encode the first audio event in the database to correspond to the first geographic location comprises generating a geo-referenced first audio event and store the geo-referenced first audio event to a map data layer to associate the first audio event with the geo-referenced location.

6. (Canceled)

7. (Previously Presented) The apparatus of claim 1, wherein the apparatus is further caused to suppress at least a portion of the first audio data from the first sensor in response to the at least a portion of the first audio data from the first sensor failing to satisfy the predetermined criteria for an audio event.

8. (Previously Presented) The apparatus of claim 1, wherein the apparatus is further caused to identify an environmental condition proximate the first sensor, wherein the at least one predefined criteria is dependent upon the identified environmental condition.

9. (Original) The apparatus of claim 8, wherein the identified environmental condition comprises a weather condition.

10. (Previously Presented) The apparatus of claim 1, wherein the first sensor is a road noise sensor associated with a wheel, wherein the apparatus is further caused to: receive third audio data from an ambient noise sensor; identify a third audio event in road noise audio data from the road noise sensor that satisfies the at least one predefined criteria; and suppress the third audio event in the road noise audio data from the road noise sensor that satisfies the at least one predefined criteria in response to identifying a corresponding audio event in the third audio data from the ambient noise sensor.

11. (Previously Presented) A computer program product comprising at least one non- transitory computer-readable storage medium having computer-executable program code instructions stored therein, the computer-executable program code instructions comprising program code instructions to: receive audio data from an audio sensor; identify, within the audio data, an audio event, wherein the audio event satisfies at least one predefined criteria; identify a location corresponding to the audio event, wherein the location corresponding to the audio event is identified based on the audio event corresponding to a geo-referenced audio event, wherein the identified location is the location corresponding to the geo-referenced audio event; and identify a location of a vehicle carrying the audio sensor based on an offset of a relative location between the audio sensor and a location sensor of the vehicle.

12. (Previously Presented) The computer program product of claim 11, wherein the at least one criteria comprises a change in amplitude in the audio data of a predefined proportion relative to ambient audio amplitude from the first sensor.

13. (Original) The computer program product of claim 11, further comprising program code instructions to extract a feature of the audio event wherein the feature extracted comprises a degree of amplitude change in the audio data.

14. (Original) The computer program product of claim 13, further comprising program code instructions to categorize the audio event as an estimated road feature based, at least in part, on the extracted feature of the audio event.

15. (Canceled)

16. (Original) The computer program product of claim 11, further comprising program code instructions to suppress at least a portion of the audio data from the sensor in response to the at least a portion of the audio data from the sensor failing to satisfy the predetermined criteria for an audio event.

17. (Original) The computer program product of claim 11, further comprising program code instructions to identify an environmental weather condition proximate the sensor, wherein the at least one predefined criteria is dependent upon the identified environmental weather condition.

18. (Original) The computer program product of claim 11, wherein the sensor is a road noise sensor associated with a wheel, the computer program product further comprising program code instructions to: receive second audio data from an ambient noise sensor; identify a second audio event in road noise audio data from the road noise sensor that satisfies the at least one predefined criteria; and suppress the second audio event in the road noise audio data from the road noise sensor that satisfies the at least one predefined criteria in response to identifying a corresponding audio event in the second audio data from the ambient noise sensor.

19. (Previously Presented) A method comprising: receiving first audio data from a first sensor; identifying, within the first audio data, a first audio event, wherein the first audio event satisfies at least one predefined criteria; identifying a location corresponding to the first audio event by identifying a vehicle location of a vehicle carrying the first sensor and applying an offset to the vehicle location based on a relative location between the audio sensor and a location sensor of the vehicle; encoding the first audio event in a database to correspond to the location; receiving second audio data from a second sensor; identifying, within the second audio data, a second audio event; correlating the second audio event with the first audio event; establishing a position of the second audio event at the location in response to the second audio event correlating with the first audio event; and providing the location in response to the second audio data.

20. (Previously Presented) The method of claim 19, wherein the at least one criteria comprises a change in amplitude in the first audio data of a predefined proportion relative to ambient audio amplitude from the first sensor.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUASSI A GANMAVO whose telephone number is (571)270-5761. The examiner can normally be reached M-F 9 AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KUASSI A GANMAVO/Examiner, Art Unit 2651

/MATTHEW A EASON/Primary Examiner, Art Unit 2651